                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER N. VISHER, et al.,                    Case No. 18-cv-02472-WHO
                                                        Plaintiffs,
                                   8
                                                                                           ORDER ADOPTING REPORT AND
                                                 v.                                        RECOMMENDATION FOR DEFAULT
                                   9
                                                                                           JUDGMENT
                                  10     ERIK J. ROSE,
                                                                                           Re: Dkt. Nos. 31, 38, 41
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 31, 2019, United States Magistrate Judge Sallie Kim issued a report and

                                  14   recommendation that default judgment be entered against defendant Erik J. Rose in this case.

                                  15   [Dkt. No. 38]. The plaintiffs served the defendant on July 31, 2019. [Dkt. No. 39]. As of the date

                                  16   of this Order, no party has filed an objection to the report and recommendation.

                                  17          I find Judge Kim’s report well-reasoned, thorough, and correct; I adopt it in every respect.

                                  18   Accordingly, plaintiffs’ motion for a default judgment is granted. Judgment is entered in the

                                  19   amount of $639,008 consisting of: (1) $366,790 in favor of plaintiff Inheritance Loan Company

                                  20   and (2) $272,218 in favor of plaintiff Christopher N. Visher.

                                  21          Defendant Rose is also ordered to provide an accounting to plaintiffs of the receipt and

                                  22   disposition of the partnership receivables as of October 8, 2016 of $1,054,110, and of the

                                  23   $102,617 Rose admitted converting before October 8, 20l6. That accounting shall reflect in any

                                  24   calculation of profits due defendant Rose, among other things, that defendant Rose’s partnership

                                  25   account balance on October 8, 2016 was a negative $88,981. The Court retains jurisdiction of this

                                  26
                                  27

                                  28
                                   1   action to enforce this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: August 20, 2019

                                   4

                                   5
                                                                           William H. Orrick
                                   6                                       United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                       2
